10

1

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 4:21-cv-00787-JST Document 64 Filed 04/12/21 Page 1 of 4

RICHARD TAN, SBN 327366
LAW OFFICES OF RICHARD TAN
3020 Bridgeway, Suite 192
Sausalito, CA 94965

Telephone: (510) 345-3246
Facsimile: (415) 532-1310

Email: richardtan@tutanota.com

Attorneys for Plaintiffs,

KEITH H. WASHINGTON,

SAN FRANCISCO BAY VIEW
NATIONAL BLACK NEWSPAPER

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF CALIFORNIA

OAKLAND DIVISION
WASHINGTON, KEITH H. and SAN Case No.: 4:21-cv-00787-JST
FRANCISCO BAY VIEW NATIONAL
BLACK NEWSPAPER, NOTICE OF APPEAL
Plaintiffs, PRELIMINARY INJUNCTION
APPEAL

vs.

FEDERAL BUREAU OF PRISONS, GEO
CALIFORNIA, INC., MONICA HOOK,
MARIA RICHARD, WILL GOMEZ and
MURTALA LANVAL,

Defendants.

 

NOTICE OF APPEAL
Plaintiffs, Keith H. Washington and the San Francisco Bay View National Black
Newspaper, hereby appeal from the Court Order entered March 11, 2021 (ECF No. 63),
in the above-captioned case, to the United States Court of Appeals for the Ninth Circuit.

Washington v. Federal Bureau of Prisons, Case No. 4:21-cv-00787-JST

-|| Notice of Appeal — Preliminary Injuction

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 4:21-cv-00787-JST Document 64 Filed 04/12/21 Page 2 of 4

The case was first filed in the United States District Court for the Northern

District of California on February 1, 2021. This is not a cross-appeal, and there have

been no previous appeals in this case.

Dated: April 12, 2021

Respectfully submitted,
LAW OFFICES OF RICHARD TAN

‘ichard Tan
(Pronouns: he/him)

 

 

Attorney for Plaintiffs

KEITH H. WASHINGTON and SAN
FRANCISCO BAY VIEW NATIONAL BLACK
NEWSPAPER

Washington v. Federal Bureau of Prisons, Case No. 4:21-cv-00787-JST
Notice of Appeal — Preliminary Injuction

 
Case 4:21-cv-00787-JST Document 64 Filed 04/12/21 Page 3 of 4

UNITED STATES COURT OF APPEALS
FOR THE NINTH CIRCUIT

Form 6. Representation Statement
Instructions for this form: http://www.ca9.uscourts, gov/forms/form06instructions. pdf

Appellant(s) (List each party filing the appeal, do not use “et al.” or other abbreviations.)
Name(s) of party/parties:

 

Keith H. Washington
San Francisco Bay View National Black Newspaper

 

Name(s) of counsel (if any):
Richard Tan

 

 

 

 

 

Address: |3020 Bridgeway, Suite 192, Sausalito, CA 94965

 

 

 

Telephone number(s): |(510) 345-3246

Email(s): jrichardtan@tutanota.com

 

 

 

 

Is counsel registered for Electronic Filing in the 9th Circuit? @ Yes C No

 

Appellee(s) (List only the names of parties and counsel who will oppose you on appeal. List
separately represented parties separately.)

Name(s) of party/parties:
Federal Bureau of Prisons

 

 

Name(s) of counsel (if any):
Christopher Frederick Jeu

 

 

 

 

 

Address: |150 Almaden Boulevard, Suite 900, San Jose, CA 95113
Telephone number(s): |(408) 535-5082
Email(s): |christopher.jeu@usdoj.gov

 

 

 

 

 

 

 

To list additional parties and/or counsel, use next page.
Feedback or questions about this form? Email us at forms(@ca9 uscourts, gov

Form 6 I New 12/01/2018

 

 
Case 4:21-cv-00787-JST Document 64 Filed 04/12/21 Page 4 of 4

Continued list of parties and counsel: (attach additional pages as necessary)

Appellants
Name(s) of party/parties:

 

 

Name(s) of counsel (if any):

 

 

 

 

 

Address:
Telephone number(s):
Email(s):

 

 

 

 

 

 

 

 

Is counsel registered for Electronic Filing in the 9th Circuit? C Yes C No

Appellees
Name(s) of party/parties:

The GEO Group, Inc.; Monica Hook

 

 

 

Name(s) of counsel (if any):
John Stewart Poulos; Chery] Wilke

 

 

 

 

 

Address: |2020 W. El Camino Ave., Suite 700
Telephone number(s): |(916) 564-5400

Email(s): |john.poulos@lewisbrisbois.com; cheryl.wilke@lewisbrisbois.com

 

 

 

 

 

 

 

 

Name(s) of party/parties:

 

 

Name(s) of counsel (if any):

 

 

 

 

 

Address:
Telephone number(s):
Email(s):

 

 

 

 

 

 

 

 

Feedback or questions about this form? Email us at

Form 6 2 New 12/01/2018

 
